      Case 2:20-cv-00316-JTM-MBN Document 9 Filed 02/26/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JAMES JERROD SPIKES, JR., #431129                        CIVIL ACTION

VERSUS                                                   NUMBER: 20-0316

HEATH MARTIN, WARDEN                                     SECTION: “H”(5)


                                          ORDER

       Presently before the Court is Petitioner’s “Motion for Production of Documents

Video and Audio Tapes.” (Rec. doc. 8). The Clerk is directed to forward a copy of

Petitioner’s motion to the District Attorney for the Parish of Washington at the address

where service of Spikes’ petition was accomplished. (Rec. doc. 7-1). The District Attorney

is instructed to file a response to Petitioner’s motion at the same time as he responds to

Spikes’ habeas petition, the due date for which is extended 30 days.

       New Orleans, Louisiana, this 26th day of        February        , 2020.




                                                   MICHAEL B. NORTH
                                             UNITED STATES MAGISTRATE JUDGE
